803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis Thomas PERRIN, Plaintiff-Appellant,v.WAKE COUNTY POLICE, RALEIGH, NORTH CAROLINA;  Sheriff'sDepartment, County of Henrico, Richmond, Virginia;Defendants-Appellees.
No. 86-7218.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1986.Decided Oct. 28, 1986.

Willis Thomas Perrin, appellant pro se.
E.D.Va.
DISMISSED.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Willis Thomas Perrin, a Virginia inmate, brought a 42 U.S.C. Sec. 1983 action against the police departments of Wake County, North Carolina and Henrico County, Virginia, alleging that they have unjustifiably permitted a detainer to be lodged against him.


2
On May 28, 1986, the district court entered judgment against him for failure to exhaust state remedies.  Perrin filed a notice of appeal on July 29, 1986.


3
The notice of appeal filed July 29, 1986, did not fall within the thirty-day time limit imposed by Fed.R.App.P. 4(a).  Perrin also failed to file any motion for extension of time.  Petitioner's application for leave to appeal reiterates the substance of his complaint.  Perrin does not acknowledge the tardiness of his appeal in any manner which may be construed as a motion for an extension of time.  Accordingly, this court is without jurisdiction to hear the appeal.  Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).


4
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal.


5
DISMISSED.